His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is a suit for a balance due on an alleged claim for salary and involves only a question of fact.
It is not denied that plaintiff was in the employ of defendant and during the time for which he claims compensation, but the defense is that plaintiff was not to receive a fixed salary, but only such gratuities as defendant might from time to time feel able and willing to allow him.
Plaintiff testifies affirmatively and positively that he was employed at the rate of $100 per month, and in this he is corroborated by the following circumstances:
1. A resolution of defendant’s Board of Directors, reading as follows:
“Whereas, J. E. Hart, a building contractor, has expressed his earnest desire to become associated with this company, and believing in its future possibilities, is willing to co-operate with the officers without becoming a burden to the organization, therefore be it
“Resolved, That the Board approve the action of President Davis in creating the position of General Superintendent, and the selection of Mr. J. E. Hart to fill that position. Said Hart in furtherance of his earnest intentions to co-operate with the officers of this corporation agrees to limit his cash demands to necessary personal expenses and said demands shall be payable as available cash permits, and at no time shall exceed in the aggregate the sum of $100 in any one month.”
*431Opinion and decree, June 30th, 1917.
2. The testimony of defendant’s bookkeeper that he was directed by defendant’s president to do so, and did in fact credit plaintiff monthly on the books of the corporation with a salary of $100.
3. A statement issued to the stockholders and to the public, showing the financial condition of the company oh May 31st, 1916, upon which plaintiff appears as a creditor of the corporation for the amount of his salary then unpaid; which statement is signed' by the presidént and secretary of the company.
On the other hand, the president and secretary of the defendant company testify equally positively that plaintiff was entitled to no other compensation , than that which the officers of the company might choose to allow him; that the sum of $100 fixed in the resolution above set forth meant nothing unless it were to check their own liability to plaintiff; and that the statement aforesaid was issued, and the books made to show plaintiff a creditor, only for the purpose of “protecting” plaintiff against other creditors.
To make a long story short, these defendants try to explain away the very obvious meaning of all the documentary evidence against them; but their explanations satisfy us no more than they satisfied the District Judge.
We think the judgment appealed from correct.
Judgment affirmed.